Title: General Orders, 7 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 7th 1775
Parole, Dorchester.C. Sign Exeter.


It is with inexpressible Concern that the General upon his first Arrival in the army, should find an Officer sentenced by a General Court Martial to be cashier’d for Cowardice—A Crime of all others, the most infamous in a Soldier, the most injurious to an Army, and the last to be forgiven; inasmuch as it may, and often does happen, that the Cowardice of a single Officer may prove the Distruction of the whole Army: The General therefore (tho’ with great Concern, and more especially, as the Transaction happened before he had the Command of the Troops) thinks himself obliged for the good of the service, to approve the Judgment of the Court Martial with respect to Capt. John Callender, who is hereby sentenced to be cashiered. Capt. John Callender is accordingly cashiered and dismissd from all farther service in the Continental Army as an Officer.
The General having made all due inquiries, and maturely consider’d this matter is led to the above determination not only from the particular Guilt of Capt. Callenders, but the fatal Consequences of such Conduct to the army and to the cause of america.
He now therefore most earnestly exhorts Officers of all Ranks to shew an Example of Bravery and Courage to their men; assuring them that such as do their duty in the day of Battle, as brave and good Officers, shall be honor’d with every mark of

distinction and regard; their names and merits made known to the General Congress and all America: while on the other hand, he positively declares that every Officer, be his rank what it may, who shall betray his Country, dishonour the Army and his General, by basely keeping back and shrinking from his duty in any engagement; shall be held up as an infamous Coward and punish’d as such, with the utmost martial severity; and no Connections, Interest or Intercessions in his behalf will avail to prevent the strict execution of justice.
Capt. Scotts and Capt. Styles’s Company’s from New Hampshire, are to be incorporated, or added to Col. Serjants Regiment, agreeable to the application made for that purpose. No Officer or Soldier, posted in the Lines for the defence of them, on Prospect Hill, or Winter Hill, or elsewhere, are upon any account to sleep out of their encampment or leave it at night. The Troops from New Hampshire are particularly requir’d to attend to this Order, from their particular Circumstances of situation.
No Soldier, belonging to these Post’s, or elsewhere, to be suffered to straggle at a distance from their respective parade, on any pretence; without leave from his Officers: As an unguarded Hour, may prove fatal to the whole army, and to the noble Cause in which we are engaged. The Importance of which, to every man of common understanding, must inspire every good Officer and Soldier, with the noblest Ardour and strictest attention, least he should prove the fatal Instrument of our ruin.
The Adjutant General is required, to make a return as quick as possible, of the Troops in Cambridge, their number, and the duty they do.
Complaints having been made with respect to the Bread, as being sour and unwholesome; the Quarter Master General is hereby directed to enquire into the matter and report upon it: At the same time to inform the Bakers that if any Complaints are made; and they shall be found just, they will be most severely punished.
The Guards on the Roads leading to Bunker’s Hill, are ordered not to suffer any person to pass them, unless an Officer is sent down from the Lines to order it, or they will be severely punished.
The General has great Reason; and is highly displeased, with

the Negligence and Inattention of those Officers, who have placed as Centries, at the out-posts, Men with whose Characters they are not acquainted. He therefore orders, that for the future, no Man shall be appointed to those important stations, who is not a Native of this Country, or has a Wife, or Family in it, to whom he is known to be attached. This Order is to be consider’d as a standing one and the Officers are to pay obedience to it at their peril.
A Complaint of the most extraordinary kind, having been made to the General, that Soldiers inlisted in one Regiment, have been seduced to reinlist into others, by Agents employed for that purpose under the specious promises of money, or leave of absence from the army, a procedure so subversive of all order, discipline, and of the very Existance of the army, cannot be forgiven—the strictest Orders are therefore given against such practices, and the General most earnestly declares, that if any Agent or Soldier, shall hereafter be found so offending, he will punish them with the utmost severity.
A General Court Martial having sat upon William Pattin and reported, that no Evidence appeared against him, to support the Charge; the General defers his decision upon the Report, untill farther consideration. In the mean time, the Adjutant General is ordered to wait on Col. Ward, by whom the Prisoner was confin’d and learn from him upon whose complaint, and what Witnesses, there are to support it.
A regimental Court Martial is ordered to sit to morrow 10 oClock, on Samuel Bartlett of the Company late Capt. Callenders, and Col. Gridley’s Regiment, confin’d for “abusive behaviour.”
A General Court Martial to sit to morrow, 10 oClock A:M: for the Trial of Thomas Daniely, charged with “stealing”; each of the above Prisoners to have Notice to day, and the Witnesses in like manner order’d to attend.
In order that all the sick and wounded in the Army may be provided for, and taken Care of in the best way and manner possible: It is order’d, that when any Officer or Soldier is so ill, either by a Wound, or otherwise, that the Surgeon of the Regt to which he belongs, finds he cannot be properly taken care of in such Regt such surgeon shall send him to the Camp Hospital to which they belong, with a Certificate of the Man’s Name, the

Company to which he belongs, and in that case the Surgeon of the Hospital shall receive said sick and wounded; and in case such Hospital shall be too full, in that case the surgeons of said Hospital shall send such of his patients, as may be removed with safety, to the Hospital at Water-town, with the like Certificate as above, on which the Surgeon of Water-town Hospital, is to receive, and take care of him.
